EXHIBIT 10.48    

















INDUSTRIAL LEASE AGREEMENT




BETWEEN




LUNA INNOVATIONS INCORPORATED


AS TENANT




AND




THE ECONOMIC DEVELOPMENT AUTHORITY
OF MONTGOMERY COUNTY, VIRGINIA
AS LANDLORD



1



--------------------------------------------------------------------------------



INDUSTRIAL LEASE AGREEMENT






    THIS LEASE (the "Lease" or Agreement) is made and effective as of this 1st
day of October 1, 2014, by and between The Economic Development Authority of
Montgomery County, Virginia ("Landlord"), a public body corporate, having a
principal place of business at 755 Roanoke Street, Suite 2 H, Christiansburg,
Virginia 24073, and Luna Innovations Incorporated, (“Tenant”), a Virginia
corporation having a principal place of business at 3155 State Street,
Blacksburg, Virginia, 24060.
    
WHEREAS, Landlord is the owner of certain real property located in the Town of
Blacksburg, Virginia upon which Landlord has built a 109,000 sq. ft. Technology
Manufacturing Building (the “Building”) on fifteen (15) acres of land in the
Blacksburg Industrial Park, 3155 State Street, Blacksburg, VA 24060;


WHEREAS, Tenant desires to lease and occupy 41,900 square feet of the Building
as shown on the attached diagram identified as Exhibit A entitled “Luna
Innovations Lease Floor Plan Technology Manufacturing Building (Leased Area is
Shaded)” (the “Premises”) if the Landlord is willing to lease the said Premises
to the Tenant; and


WHEREAS, Landlord is willing to lease the said Premises to the Tenant subject to
and in accordance with the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the rents, covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.
PREMISES AND TERM.    



1.1    Premises.    In consideration of the obligations of Landlord and Tenant
set forth herein, Landlord leases to Tenant, and Tenant hereby takes from
Landlord the Premises identified on Exhibit A situated on real property owned by
the Landlord within the Town of Blacksburg, County of Montgomery, Commonwealth
of Virginia more particularly described on Exhibit B attached hereto and
incorporated herein by reference (the “Property”) together with all rights,
privileges, easements, appurtenances, and amenities belonging to or in any way
pertaining to the Premises, to have and to hold, subject to the terms, covenants
and conditions of this Lease. Without limiting the foregoing, Tenant shall have
the right, as appurtenant to the Premises, to use the driveways, parking,
chemical storage area and loading docks and other common areas on the Property.
As used in this Lease, Tenant’s “Proportionate Share” shall mean a fraction the
numerator of which shall be the square footage of the Premises (41,900 sq. ft..)
and the denominator of which shall be the square footage of the Building
(109,000 sq. ft.).


1.2    Term.    The Term of this Lease (the “Term”) shall commence (the
“Commencement Date”) on October 15, 2014, and shall expire as of 11:59 PM on
December 31, 2020, unless terminated sooner, renewed or extended as provided
herein. Notwithstanding the fact that the Commencement Date is subsequent to the
effective date of this Lease, the parties agree that each have vested rights
hereunder and that this Lease constitutes a binding and valid obligation of each
as of the date this Lease is fully executed.


1.3    Acceptance of the Premises. After taking possession of all of the
Premises as of January 1, 2015, Tenant acknowledges that: (i) it has inspected
the Premises; (ii) it accepts the Premises “as is”, except



2



--------------------------------------------------------------------------------



for the agreed upon Upfits in Section 1.4 which are indicated on Exhibit C,
attached hereto, (iii) the Premises are suitable for the purpose for which the
Premises are leased; and (iv) except as otherwise set forth in this Lease
(including all exhibits and attachments), no representations or warranties have
been made by Landlord with respect to the Premises.


1.4    Up fit Allowance. The Landlord shall provide the Tenant with an up fit
improvement allowance of Five Hundred Thousand Dollars ($500,000) to be used to
cover design and construction costs to convert the clean room into lab space and
to renovate the front office area and cafeteria, (altogether, “Renovations”) as
shown on Exhibit C (the “Up fit Allowance”). Landlord and Tenant agree that
should the desired improvements exceed the Up fit Allowance agreed upon by the
Landlord, the Tenant shall be responsible for providing to the Landlord the
additional funds required to pay for the additional improvements. Should the
desired improvements by the Tenant exceed the Up fit Allowance, the Landlord
shall have no obligation to enter into any contract for the agreed upon Up fit
work until such time that the Tenant provides the additional funds in excess of
the Up fit Allowance or agrees in writing to an adjustment to the price per
square foot for rent using a 8% interest rate on the overage across the lease
period. Should the Tenant not provide the Landlord with the additional funds in
excess of the Up fit Allowance or agree to an amendment of the Lease increasing
the price per square foot for rent to cover the overage, within five (5)
calendar days of receiving written notice from the Landlord that an overage
exists, the Landlord may deem the Tenant in default and the Landlord may, in
addition to any other remedy available, use the deposit money and/or letter of
credit to pay all the architectural and engineering fees incurred up to the date
of default. The list of improvements under the Up fit Allowance as mutually
agreed by the Parties to be performed by the Landlord prior to Commencement Date
are indicated on Exhibit C and are incorporated herein as a part of this Lease.
Landlord shall review with and obtain consent from Tenant for the construction
bids or quotes for the Renovation and obtain prior written consent for any bids
or quotes that would exceed the Up Fit Allowance.


RENEWAL; EXTENSION; SURRENDER    


2.1     Renewal.


2.1.1    Tenant and Landlord may mutually agree to renew this Lease for an
additional term on terms and conditions to be negotiated by the Parties (the
“First Renewal Term”); provided that this Lease is in full force and effect
immediately prior to the date of the commencement of the renewal term and that
the Tenant is not in default, beyond applicable cure periods, under any of the
provisions of this Lease at the time the Tenant and Landlord mutually agree to
renew this Lease for an additional term or at the time the Renewal Term is
scheduled to commence. The First Renewal Term, if mutually agreed to, shall
commence upon the expiration of the initial term and continue for a period
agreed to by the Parties. The First Renewal shall be upon the terms, covenants,
conditions and limitations as negotiated by the Parties.


2.2 Extension By Mutual Consent. If Tenant lawfully occupies the Premises after
the end of the Term, after having requested and obtained Landlord's written
consent to do so, this Lease and all its terms, provisions, conditions,
covenants, waivers, remedies and any and all of Landlord's rights herein
specifically given and agreed to, shall be in force for one month thereafter and
thereafter from month-to-month until either party gives the other thirty (30)
days written notice of its desire to terminate this Lease.


2.3    Surrender.    At the expiration of this Lease (including any renewal or
extension) or the sooner termination thereof, Tenant shall surrender the
Premises to Landlord, together with all additions, alterations and improvements
thereto, in broom clean condition and in good order and repair except for
ordinary wear and tear and Landlord’s maintenance obligations. Nothing herein,
however, shall prohibit



3



--------------------------------------------------------------------------------



Tenant from removing any of its computers, voice and data network components,
phone system components, phone switch, TV’s and other video equipment, satellite
antennae, office equipment, furniture, office supplies, storage racks,
compressors, vacuum, wastewater and manufacturing equipment and other personal
property (collectively “Tenant Equipment”) in accordance with the terms of this
Lease. Tenant shall repair any damage to the Premises caused by the removal of
such Tenant Equipment. Any Tenant Equipment not removed by Tenant as required
herein shall be deemed abandoned thirty (30) days after the expiration or
earlier termination of the Lease, and may be stored, removed and disposed of by
Landlord in its discretion, and Tenant waives all claims against Landlord for
any damages resulting from Landlord’s retention or disposal of same. Tenant
shall be entitled to no payment or offset for the value of any abandoned
property (even if sold by Landlord) and Tenant shall pay on demand all
reasonable costs incurred by Landlord in connection with such removal or
disposal. No retention, disposal or sale of such abandoned property shall limit
remedies otherwise available to Landlord hereunder for a breach of this
Agreement by Tenant. All obligations of Tenant hereunder not fully performed as
of the termination or expiration of the Lease shall survive such termination or
expiration, until they are performed.


2.4    Holding Over.    If Tenant occupies the Premises beyond the Term of this
Lease or any properly exercised Renewal Term, without Landlord's written consent
(a “Hold Over”), Tenant shall be deemed to occupy the Premises as a tenant at
sufferance, and all of the terms and provisions of this Lease shall be
applicable during that period, except that Tenant shall pay Landlord a rental
equal to one hundred twenty‑five percent (125%) of the monthly rent applicable
hereunder at the expiration of the Term or applicable Renewal Term, prorated for
the number of days of such holding over. If Tenant refuses to vacate, Landlord
may institute a forcible detainer or similar action against Tenant or any other
party in possession of the Premises or pursue any other remedy available at law
or in equity.


3.    PAYMENT OF RENT
`
3.1     Payment; Proration.


3.1.1    Payment.    Beginning on October 15, 2014 and lasting through December
31, 2014, the lease rate for the Premises shall be $0.00. Beginning January 1,
2015 and lasting through December 31, 2020, the Tenant shall pay Landlord per
month Base Rent for the Premises in advance, without demand or set-off, in the
amount of Thirty Eight Thousand Four Hundred Eight Dollars ($38,408) for 41,900
sq. ft. at $11.00 per sq. ft. (“Base Rent”) on or before the first day of each
successive calendar month during the Term in lawful money of the United States
of America, without prior notice or demand, at such place or places as may be
designated in writing from time to time by Landlord. The Tenant’s proportionate
share of the real estate taxes on the Premises is included in the Tenant’s Base
Rent.
3.1.2     Proration.    In the event that the date on which a payment
obligation: (i) begins on a date other than the first day of a calendar month;
or (ii) ends on a date other than the last day of a calendar month then the
amount of the payment shall be prorated, based upon the number of days during
said month that the obligation was effective.
        
3.1.3    Letter of Credit. The Tenant shall maintain at all times throughout the
entire term of the Lease including any renewals, unless otherwise agreed by the
Landlord, a letter of credit issued by a bank in the New River/Roanoke Valleys
or by Silicon Valley Bank in a form acceptable to the Landlord in the amount of
Five Hundred Thousand Dollars ($500,000), against which the Landlord may draw
upon the occurrence of a default by Tenant under this Lease and may be used as
security against damages and the Tenant not making lease payments. The Letter of
Credit shall be governed by the “Uniform Customs



4



--------------------------------------------------------------------------------



and Practices for Commercial Documentary Credits” promulgated by the XIII
Congress of the International Chamber of Commerce (International Chamber of
Commerce Brochure No. 500, 1993 revision) and the provisions of the Uniform
Commercial Code-Letters of Credit, Title 8.5A of the Code of Virginia, 1950, as
amended. The Landlord agrees to reimburse the Tenant for the annual cost of
obtaining the Letter of Credit up to a 2% fee annually.


4.    UTILITIES     The Base Rent paid by the Tenant shall include the Tenant’s
water, sewer, electric and natural gas monthly utility usage (“Utilities”). In
the event that any Utilities are interrupted or stopped by the action or
inaction of Landlord, its employees, agents or contractors, Landlord shall, upon
notice from Tenant, immediately notify the affected utility company and use its
best efforts to cause repairs to be commenced. The Tenant shall be responsible
for all other utilities including internet service, telephone, cable, satellite,
trash and refuse collection.


5.    USE


5.1    Tenant agrees that it will use and occupy the Premises as an office,
manufacturing, research and development facility and for such other lawful
purposes as may be incident thereto and for no other purpose without Landlord's
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall comply with all governmental laws, rules,
ordinances and regulations applicable to its particular use of the Premises, and
promptly comply with all governmental orders and directives for the correction
and abatement of nuisances in or upon the Premises caused by Tenant, all at
Tenant’s sole expense. Tenant recognizes and agrees that Landlord is making no
warranties, expressed or implied, as to the suitability of the Premises for any
particular use.


5.2    Landlord represents and warrants that it has not and will not, during the
term of this lease, enter into an agreement which limits Tenant’s ability to use
the Premises for the uses set forth in Section 5.1.


6.    ALTERATIONS


6.1    Tenant shall not make any alterations, additions or improvements to the
Premises, except for pursuant to Section 1.4 above and non-structural
alterations that cost less than $50,000 per project without the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed. Tenant, at its own cost and expense may erect such shelves, bins,
machinery and trade fixtures as it desires provided that (a) such items do not
alter the basic character of the Premises or the Building; (b) such items do not
overload or damage the same; (c) such items may be removed without injury to the
Premises; and (d) the construction, erection or installation thereof complies
with all applicable governmental laws, ordinances, regulations and all
provisions of this Lease. All alterations, additions, improvements and
partitions erected by Tenant shall be and remain the property of Tenant during
the term of this Lease and shall be the property of Landlord upon the expiration
or earlier termination of this Lease provided that nothing herein shall prohibit
Tenant from removing the Tenant Equipment or other items, in accordance with
Section 2.3, above. All shelves, bins, machinery and trade fixtures installed by
Tenant shall be removed in accordance with Section 2.3 on or before the
expiration or earlier termination of this Lease, at which time Tenant shall
repair any damage caused thereby, ordinary wear and tear excepted. All
alterations, installations, removals and restoration shall be performed in a
good, workmanlike and lien free manner.    


6.2    Mechanics Liens. Tenant shall promptly pay all contractors and material
men, and will use reasonable commercial efforts to prevent any lien from
attaching to the Premises or any part thereof. If any lien is filed purporting
to be for labor or material furnished or to be furnished at the request of
Tenant, Tenant



5



--------------------------------------------------------------------------------



shall do all acts necessary to discharge such lien within twenty (20) days of
filing, or if Tenant desires to contest any lien, then Tenant shall deposit with
Landlord the amount of said lien as security for its payment. In the event
Tenant fails to deposit the security with Landlord and fails to pay any lien
claim after entry of final judgment in favor of the claimant, Landlord shall
have the right to expend all sums reasonably necessary to discharge the lien
claim, and Tenant shall pay all sums expended by Landlord in discharging said
lien, including reasonable attorney’s fees within thirty (30) days of receipt of
the invoice. Tenant has no express or implied authority to create or place any
lien or encumbrance of any kind upon, or in any manner to bind the interest of
Landlord in the Premises or to charge the rentals payable hereunder for any
claim in favor of any person dealing with Tenant, including, without limitation,
those who may furnish materials or perform labor for any construction or
repairs.


7.    SIGNAGE    Tenant shall not place or permit on any exterior door or window
or any exterior wall of the Premises any sign, awning, canopy, advertising
matter or lettering without the written consent of the Landlord, which shall not
be unreasonably withheld. It shall not be unreasonable for Landlord to withhold
its consent to the placement of any sign that does not comply with any federal,
state or local law or ordinance.


8.    MAINTENANCE


8.1    Tenant's Maintenance Responsibilities.    Tenant shall at all times keep
the Premises (including all entrances and vestibules) and all partitions,
fixtures, equipment and appurtenances thereof and all parts of the Premises not
required in Section 8.3 to be maintained by Landlord in good order, condition
and repair, and in compliance with all applicable laws, rules, ordinances and
regulations, damage by casualty excepted. If replacement of equipment, fixtures
and appurtenances thereto are necessary, Tenant shall replace the same with
equipment, fixtures and appurtenances of the same quality, and shall repair all
damages done in or by such replacement.


8.2 Tenant’s Failure to maintain or make repairs. If Tenant fails to maintain
the Premises or commence any repair to the Building or the Premises or to the
common area that is Tenant’s responsibility under Section 8.1 within ten (10)
days after notification by the Landlord of the need for such maintenance or
repair and fails to complete such maintenance or repair within a reasonable
period of time, the Landlord may, in addition to any other remedies it may have,
complete such maintenance or make such repair at the expense of Tenant and
Tenant shall pay to Landlord all costs and expenses reasonably incurred as a
result of such maintenance or repairs within ten (10) days of receipt of invoice
thereof. In the event of a bona fide emergency which may result in damage or
injury to persons or Landlord’s property, Landlord may, unless Tenant commences
and diligently pursues such maintenance or repairs within five (5) days after
receipt of written notice (or such shorter period as would reasonably be
expected under the given circumstances) make such repairs or commence such
maintenance on behalf of Tenant and Tenant shall pay Landlord all costs and
expenses reasonably incurred in making such repairs within thirty (30) days of
receipt of invoice thereof. If the parties so agree, the Landlord may perform
any maintenance or repair that is the Tenant’s responsibility hereunder, and
Tenant shall pay the cost for the maintenance or repair upon receiving a proper
invoice from the Landlord.






8.3    Landlord's Maintenance Responsibilities. Landlord shall provide and keep
or cause to be kept the HVAC systems, electrical, and plumbing systems all as
existing in the Building as of the date of this Lease or added as part of the up
fit pursuant to Section 1.4, all other improvements made to the Premises by
Landlord pursuant to Section 1.4 and all structural portions of the Building,
including without limitation, the



6



--------------------------------------------------------------------------------



foundation, roof, loading docks and all load bearing and exterior walls, in good
order, condition and repair, except for damage thereto due to the negligence of
Tenant, Tenant's employees or invitees. The term “exterior walls” as used herein
shall include windows, glass or plate glass, doors or overhead doors, special
store fronts, dock bumpers and dock plates or levelers. Landlord shall keep or
cause to be kept the outside grounds, including mowing, landscaping and snow
removal, grass, tree and the parking area(s), and sidewalks in good order,
condition and repair. Tenant shall immediately give Landlord written notice of
defect or need for repairs, after which Landlord shall commence such repairs as
soon as reasonably practicable. If the parties so agree, Tenant may perform any
maintenance or repair that is Landlord’s responsibility hereunder, and Landlord
shall pay the cost for the maintenance or repair upon receiving a proper invoice
from the Tenant.


8.4    Landlord’s Failure to Make Repairs. If Landlord fails to commence any
repair to the Building or the Premises or to a common area that is Landlord’s
responsibility under Section 8.3 within ten (10) days after notification of the
need for such repair, and fails to complete such repairs within a reasonable
period of time, Tenant may, in addition to any other remedies it may have, make
such repairs at the expense of Landlord and Landlord shall pay to Tenant all
costs and expenses reasonably incurred as a result of such repairs within ten
(10) days of receipt of invoice thereof. In the event of a bona fide emergency
which may result in damage or injury to persons or Tenant’s property, damage
which has a material impact on Tenant’s ability to conduct business as
contemplated under this Agreement, or damage which otherwise exposes Tenant (in
Tenant’s reasonable judgment) to liability, Tenant may, unless Landlord
commences and diligently pursues such repairs within five (5) days after receipt
of written notice (or such shorter period as would reasonably be expected under
the given circumstances), make such repairs on behalf of Landlord and Landlord
shall pay to Tenant all costs and expenses reasonably incurred in making such
repairs within thirty (30) days of receipt of invoice thereof.


9.    ASSIGNMENT AND SUBLETTING


9.1 Assignment or Subletting by Tenant.    Tenant shall not assign, transfer,
mortgage, pledge, hypothecate or encumber this Lease, or any interest therein,
and shall not sublet the Premises, or any part thereof, without obtaining the
prior written consent of Landlord, which shall not be unreasonably withheld. In
connection with any such assignment or sublease, Tenant or the assignee or
subtenant of Tenant shall not owe Landlord any legal and administrative costs
incurred by Landlord in approving such assignment or subletting. The acceptance
of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease, or deemed consent to the assignment or subletting of
the Premises. Consent to any assignment or subletting shall not be deemed
consent to any future assignment or subletting. Notwithstanding the foregoing,
Tenant shall have the absolute right (without obtaining Landlord's prior written
consent which shall not be required) to assign this Lease in whole or in part or
to sublet all or any portion of the Premises to: any affiliate controlling,
controlled by or under common control with Tenant; an entity with which Tenant
merges or consolidates; or to a purchaser of all or substantially all of the
assets of Tenant related to the business conducted at the Premises, if the
assignee assumes, in writing delivered to Landlord, all of Tenant's obligations
under the Lease.






9.2    Assignment by Landlord.    Landlord may assign this Lease, in whole or in
part, without the prior written consent of Tenant, provided that such assignment
does not in any way affect or impair the rights granted to Tenant herein, or
adversely affect Tenant’s possession of the Premises.





7



--------------------------------------------------------------------------------



9.3    Assignment pursuant to Provision of the Bankruptcy Code.    If this Lease
is assigned to any person or entity pursuant to the provisions of the Bankruptcy
Code (11 U.S.C. sec. 101 et seq) any and all monies or other considerations
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to the Landlord and shall be and remain the exclusive property
of the Landlord and shall not constitute the property of the Tenant or the
estate of the Tenant, within the meaning of the Bankruptcy Code.


10.    RIGHT OF ENTRY    Landlord, its employees and agents, shall have the
right to enter the Premises with a designated representative of Tenant upon
reasonable notice during regular business hours for the purpose of examining or
inspecting the same, showing the same to prospective purchasers, mortgagees or
Tenants of the Premises, and to perform its maintenance obligations under
Section 8.3, above. In the case of a bona fide emergency, Landlord shall use its
best efforts to provide Tenant with the greatest possible notice under the
circumstances prior to entering the Premises and in the event that
representatives of Tenant are not present to accompany Landlord or to open and
permit entry into the Premises during the course of a bona fide emergency, then
Landlord may enter the Premises forcibly and without being accompanied by a
representative of Tenant without such entry constituting an eviction of Tenant
or termination of this Lease. Except in the case of a bona fide emergency,
Landlord, its employees and agents shall abide by all reasonable security and
safety procedures established for the Premises by Tenant.


11.    INSURANCE


11.1    Landlord’s Obligations. Throughout the Term of this Lease, including any
renewals or extensions thereof, Landlord shall maintain the following insurance
coverage: (i) standard all risk coverage in an amount equal to the replacement
cost of the Building; (ii) Commercial General Liability of not less than
$1,000,000 per occurrence and $2,000,000 aggregate, naming Tenant as an
additional insured; (iii) boiler insurance with coverage and in an amount
reasonably satisfactory to Tenant: and (iv) at Landlord’s discretion, such other
insurance policies as may be deemed normal and customary for substantially
similar buildings, including but not limited to coverage for loss of rent. All
insurance coverage shall be primary and non-contributory and issued by insurers
licensed to do business in the state in which the Premises are located. The
insurance required of Landlord hereunder may be maintained by a blanket or
master policy, which includes properties other than the Premises. All such
policies and coverage shall be primary and non-contributory, issued by insurers,
licensed to do business in the state in which the Premises are located and which
are rated A- or better by Best’s Key rating Guide, endorsed to include Tenant as
additional insured (Commercial General Liability only), and endorsed to provide
at least 30 –days prior notification of cancellation or material change in
coverage to said Tenant.


11.2    Tenant’s Obligations.    


11.2.1    Tenant shall keep in effect at Tenant's expense during the term of
this Lease: (i) all risk property insurance covering the full replacement cost
of Tenant’s Equipment and all other property and improvements installed or
placed in the Premises by Tenant at Tenant's expense; (ii) worker's compensation
insurance with no less than the minimum limits required by law; (iii) employer's
liability insurance with such limits as required by law; and (iv) commercial
general liability insurance with a minimum limit of $1,000,000 per occurrence
and $2,000,000 aggregate. All such policies and coverage shall be primary and
non-contributory, issued by insurers, licensed to do business in the state in
which the Premises are located and which are rated A- or better by Best’s Key
Rating Guide, endorsed to include Landlord as additional insured (Commercial
General Liability only), and endorsed to provide at least 30-days prior
notification of cancellation or material change in coverage to said Landlord.
Tenant may comply with its insurance obligations hereunder in whole



8



--------------------------------------------------------------------------------



or in part through a company-wide program of self-insurance and may maintain
company-wide levels of deductibles provided the Tenant provides Landlord with an
appropriate self-insurance certificate.


11.2.2    Fire and Casualty Insurance.    Tenant shall not do or suffer to be
done any act, matter or thing whereby the fire and casualty insurance carried by
Landlord on the building of which the Premises are a part shall be suspended or
rated as more hazardous than January 1, 2015. As a remedy for the breach of this
covenant (in addition to all other remedies given to Landlord for breach of any
covenants or conditions of this Lease), Tenant agrees to pay, within thirty (30)
days of receipt of written demand, any and all increase of premium for fire and
casualty insurance carried by Landlord caused directly by the actions or
occupancy of Tenant or may alter its use of the building such that its use is no
more hazardous than at the commencement of this Lease.


12.    DAMAGE OR DESTRUCTION OF LEASED PREMISES


12.1    In case the Premises are damaged to the extent of 50% or more of its
replacement value by fire or any other cause, then either party may, by a notice
in writing sent no later than thirty (30) days after such damage, terminate this
Lease as of the date of such damage, and any fixed rent for the unexpired period
paid in advance beyond the date of such damage, shall be refunded by Landlord to
Tenant.


12.2    If the Premises are damaged to an extent less than 50% of its value or
neither party exercises its right to terminate the Lease under Section 12.1
above, the Landlord shall diligently commence restoration and restore the
Premises to a condition equal to its condition before the damage. Landlord’s
obligation to rebuild is contingent upon its receipt of insurance proceeds
sufficient to make such repairs. In the event any mortgagee or lender requires
such sums to be applied to any debt, Landlord shall not be deemed to have
received the proceeds, in which event Tenant may terminate this Lease unless
Landlord agrees to fund the repairs. If Landlord completes such repairs, then
Tenant shall promptly repair or replace its Trade Fixtures, furnishings,
furniture, carpeting, wall covering, floor covering, drapes and equipment to the
same condition as they were in immediately prior to the casualty. A proportion
of the rent herein reserved, according to the extent that such damage and its
repair shall interfere with the full enjoyment and use of the Premises, shall be
suspended and abated from the date of such damage until Landlord’s repairs have
been completed. In the event that the Premises have not been restored to a
condition equal to their condition before the damage within ninety (90) days
after Landlord’s receipt of the proceeds, then Tenant may, by a notice in
writing sent prior to completion of restoration, terminate this Lease as of the
date of such termination, and any fixed rent for the unexpired period paid in
advance beyond the date of such damage, shall be refunded by Landlord to Tenant.


13.    REMEDIES OF LANDLORD UPON TENANT’S DEFAULT


13.1    Tenant’s Default Defined.    The following shall be considered an “Event
of Default” and a breach of this Lease: (a) any failure of Tenant to pay any
Base Rent or the money in the excess of the Up-fit Allowance or other amounts
due hereunder for more than five (5) business days after receipt of written
notice of non-payment; (b) any failure by Tenant to perform or observe any of
the other terms, provisions, conditions and covenants of this Lease for more
than thirty (30) days after receipt of written notice of such failure provided,
however, that if the event for which the notice is given is of a nature that may
not be reasonably cured within said thirty (30) day period, Tenant shall not be
in default for so long as Tenant commences to cure the default within the thirty
(30) day period and diligently pursues it to conclusion; (c) Tenant files a
voluntary or involuntary petition in bankruptcy which is not dismissed within
thirty (30) days of the filing or makes a general assignment for the benefit of
its creditors; (d) a receiver of any property of



9



--------------------------------------------------------------------------------



Tenant in or upon the Premises is appointed in any action, suit, or proceeding
by or against Tenant and such appointment shall not be vacated or annulled
within sixty (60) days; or (e) this Lease, Tenant's interest herein or in the
Premises, any improvements thereon, or any property of Tenant is judicially
executed upon or attached and not released within sixty (60) days of such
action.


13.2.    Landlord's Remedies.    Upon the occurrence of any Event of Default
specified in Section 13.1, Landlord, in addition to all other rights or remedies
Landlord may have for such default at law or in equity, shall have the right to
pursue any one or more of the following remedies.


13.2.1    Terminate this Lease and, without prejudice to any other remedy which
it may have for possession or arrearages in rent or fees, enter upon and take
possession of the Premises by summary dispossession proceedings or any other
method authorized by law and recover from Tenant through the Letter of Credit
provided pursuant to Paragraph 3.1.3 or by other legal means: (i) the entire
remaining unpaid balance of Base Rent, and other fees by deeming the remaining
Term of the lease accelerated whereby the entire sum shall become immediately
due and payable; (ii) the costs of repairing or otherwise putting the Premises
into the condition required by this Lease.


13.2.2    Without terminating this Lease, enter upon and take possession of the
Premises, by summary dispossession proceedings or any other remedy authorized by
law and re-let the Premises, or any part thereof, for such term or terms (which
may extend beyond the term of this Lease), for the highest rent reasonably
obtainable (even if such rent is below market value) and to recover from Tenant
the difference between the rent reserved by this Lease and the amount obtained
through such re-letting plus the following costs, if reasonably incurred by
Landlord in such re-letting: (a) brokerage fees and/or leasing commissions; (b)
the costs of removing and storing Tenant's or any other occupant's property; and
(c) the costs of repairing or otherwise putting the Premises into the condition
required by this Lease together with the costs of alterations reasonably
necessary to re-let the Premises. No such re-letting shall relieve Tenant from
its obligations hereunder. In no event shall Tenant be entitled to any excess
rent obtained by re-letting the Premises over and above the rent reserved
herein.


13.3    If the Tenant shall continue in default in the performance of any of the
covenants or agreements herein contained, after any applicable cure period,
Landlord may perform the same for the account of Tenant. Any amount incurred by
Landlord in the performance of any such matter for the account of Tenant shall
be payable by Tenant to Landlord within thirty (30) days after written demand.


13.4    No re-entry or taking possession of the Premises by Landlord shall be
construed as an election to terminate this Lease unless Landlord sends a written
notice of termination to Tenant. Notwithstanding any such re-letting or re-entry
or taking possession, without termination, Landlord may at any time thereafter
terminate this Lease for any prior uncured breach or default, unless the
Landlord waives the said breach or default in writing. Pursuit of any of the
foregoing remedies shall not preclude pursuit of any of the other remedies
herein provided or any other remedies provided by at law or in equity, nor shall
pursuit of any remedy herein provided constitute a forfeiture or waiver of any
Base Rent, or Fees due to Landlord hereunder or of any damages accruing to
Landlord.


14.    REMEDIES OF TENANT UPON LANDLORD’S DEFAULT    


14.1    Landlord shall be in default of this Lease (“Landlord Default”) if it
shall fail to perform any duty or obligation imposed upon it by this Lease and
such failure shall continue for a period of thirty (30) days after written
notice, provided, however, that if the event for which the notice is given is of
a nature that



10



--------------------------------------------------------------------------------



may not reasonably be performed within said thirty (30) day period, Landlord
shall not be in default for so long as Landlord commences its performance within
said thirty day period and diligently pursues it to conclusion. Upon the
occurrence of a Landlord Default, Tenant, in addition to all other rights or
remedies Tenant may have for such default at law or in equity, shall have the
right to exercise any self-help measures as may be reasonably necessary to cure
such default. Landlord shall reimburse any costs and expenses incurred by Tenant
in order to cure a Landlord Default within thirty (30) days after written
demand. In addition, if Landlord fails to cure any material default within
thirty (30) days after receiving written notice of the default, Tenant shall
have the right, upon written notice to Landlord, to terminate this Lease without
penalty or further obligation to Landlord, its employees, officers, agents or
lenders.


14.2    All obligations of Landlord under this Lease will be deemed binding upon
Landlord only during the period of its ownership of the Premises and not
thereafter. The term “Landlord” in this Lease shall mean only the owner, for the
time being of the Premises, and in the event of the transfer by such owner of
its interest in the Building and the Property, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing
(but not from defaults accruing during such Landlord’s ownership), but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership. Any liability of a current Landlord under
this Lease shall be limited solely to its interest in the Premises, including
without limitation any equity therein, income derived there from or personal
property on or about the Building and the Property, and in no event shall any
personal liability be asserted against such current Landlord in connection with
this Lease nor shall any recourse be had to any other property or assets of such
current Landlord.


15.    EMINENT DOMAIN     In the event that more than thirty percent (30%) of
the Premises are taken by paramount governmental authority or in any way
condemned or appropriated by the exercise of the right of eminent domain or a
deed or conveyance in lieu of eminent domain, (each a "Taking"), either party
hereto shall have the right, at its option, within sixty (60) days after said
Taking, to terminate this Lease upon thirty (30) days written notice to the
other party. In the event that either party elects to terminate the Lease, the
rent herein set forth shall be abated and Landlord and Tenant's liability
therefore will cease as of the date of such termination, this Lease shall
terminate as of said date, and any prepaid rent shall be returned to Tenant. If
this Lease is not terminated as herein provided then it shall continue in full
force and effect, and Landlord shall within a reasonable time after possession
is physically taken by the condemning authority restore the remaining portion of
the Premises to render it reasonably suitable for the uses permitted by this
Lease and the Base Rent shall be proportionately and equitably reduced.
Notwithstanding the foregoing, Landlord shall not be obligated to expend an
amount greater than the proceeds received from the condemning authority less all
expenses reasonably incurred in connection therewith (including attorney's fees)
for the restoration. In the event any mortgagee or lender requires that all or
any portion of the proceeds received from the condemning authority be applied to
any debt, Landlord will not be deemed to have received such proceeds. All
compensation awarded in connection with or as a result of a Taking shall be the
property of the Landlord, except that Tenant may apply for and keep as its
property a separate award for: (i) the value of Tenant's leasehold interest;
(ii) the value of Tenant Equipment or Tenant’s trade fixtures or personal
property; (iii) Tenant's moving expenses; (iv) Tenant's business relocation
expenses; and (v) damages to Tenant's business incurred as a result of such
Taking.


16.    SUBORDINATION OF LEASE


16.1    This Lease is and shall remain subordinate and subject to any mortgage
or mortgages or deed of trust which are now, or at any time hereafter shall be
placed, upon the interest of Landlord in the Premises or any part thereof or to
any assignment of the interest of Landlord in this Lease; provided that the
holder



11



--------------------------------------------------------------------------------



thereof shall execute and deliver to Tenant a non-disturbance agreement in form
reasonably acceptable to Tenant. Tenant agrees to execute and deliver to
Landlord, without cost, any instrument that may be deemed necessary by Landlord
to further effect the subordination of this Lease to any such mortgage,
mortgages or assignments in form reasonably acceptable to Tenant. The failure of
landlord to obtain a non-disturbance agreement from any lender as provided in
this Section 16.1 within thirty (30) days following execution of this Lease
shall be deemed an event of default by Landlord. In addition, Landlord shall not
execute a mortgage or deed of trust after the date hereof encumbering all or any
portion of the Property unless Landlord has first provided Tenant with a
non-disturbance agreement in a form satisfactory to Tenant from the party
benefitted by such mortgage or deed of trust.


16.2    In the event of a foreclosure of any such mortgage, Landlord and Tenant
hereby agree that this Lease shall not terminate by reason thereof, and Tenant
further agrees to recognize as Landlord hereunder the mortgagee or purchaser at
a foreclosure sale for the balance of the Term, the Renewal Term or an extension
of either, subject to all the terms and provisions hereof; provided, however,
that any such mortgagee or purchaser at a foreclosure sale, which shall become
the Landlord hereunder, shall not be:


(a) liable for acts or omissions of Landlord occurring prior to its ownership of
the Premises (but such mortgagee or purchaser shall perform any unperformed
obligations under this Lease existing at the time it becomes Landlord);


(b) subject to any offsets or defenses which Tenant might have against Landlord
that accrue prior to its ownership of the Premises, except as provided in this
Lease;


(c)    bound by any rent or additional rent which Tenant may have paid to
Landlord more than thirty days in advance (other than the security deposit); or


(d)    bound by any amendment or modifications of said Lease made after Tenant
receives written notice of such foreclosure.


17.    ESTOPPEL CERTIFICATE    Either party shall, at any time and from time to
time within twenty (20) days following receipt of written request from the other
party, execute, acknowledge and deliver to the requesting party a written
statement certifying that this Lease is in full force and effect and unmodified
(or, if modified, stating the nature of such modification), certifying the date
to which the rent reserved hereunder has been paid, and certifying that there
are not, to the responding party’s knowledge, any uncured defaults on the part
of the party requesting the certificate, or specifying such defaults if any are
claimed. Such a statement may be relied upon by any prospective purchaser,
mortgagee or subtenant of all or any portion of the Premises. The responding
party’s failure to deliver such statement within said twenty-day period shall be
conclusive upon such party that this Lease is in full force and effect and
unmodified, and that there are no uncured defaults in the requesting party’s
performance hereunder.


18.    RULES AND REGULATIONS    Tenant and Tenant’s agents, employees and
invitees shall faithfully observe and comply with all reasonable, uniform rules
and regulations promulgated by Landlord from time to time for the safety, care
or cleanliness of the Premises and for the preservation of good order therein,
provided that such rules and regulations do not materially increase Tenant's
duties or obligations under this Lease. In the event of any conflict or
inconsistency between the terms and conditions of this Lease and any rules and
regulations promulgated by Landlord, the conflict or inconsistency shall be
resolved by giving precedence to the terms and conditions of this Lease.





12



--------------------------------------------------------------------------------



19.    QUIET ENJOYMENT    Landlord represents and warrants that it has the
authority to enter into this Lease. Landlord further represents, warrants and
covenants that so long as Tenant pays all amounts due hereunder and performs all
other material covenants and conditions of this Lease to be performed by the
Tenant hereunder, Landlord and its successors and assigns shall not interfere,
nor permit interference, with Tenant’s quiet use and enjoyment of the Premises
and that, subject to the terms and conditions of this Lease, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term hereof.


20.    ENVIRONMENTAL MATTERS


20.1    Definitions.


20.1.1    For purposes of this Lease, the term "Environmental Laws" shall mean
any and all federal, state, or local laws, statutes, rules, regulations,
ordinances, or judicial or administrative decrees or orders relating to: (i)
health, safety or environmental protection; (ii) the emissions, discharges,
releases or threatened releases of pollutants, contaminants or toxic or
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water or subsurface strata); or (iii) the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of, or exposure to pollutants, contaminants or toxic or
hazardous materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC 9601 et seq.
("CERCLA"), as amended and judicially and administratively interpreted through
the date hereof, and all regulations promulgated thereunder as of such date.


20.1.2    For purposes of this Lease, the term "Hazardous Substance" shall mean:
(i) any products, materials, solvents, elements, compounds, chemical mixtures,
contaminants, pollutants, or other substances identified as toxic or hazardous
under CERCLA or any other Environmental Law; and (ii) the following substances:
PCBs, gasoline, kerosene or other petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde and
radioactive materials.


20.2    Tenant's Obligations.


20.2.1    Tenant shall not cause or knowingly permit any Hazardous Substance to
be placed, stored, treated, released, spilled, transported or disposed of on,
under, at or from the Premises in violation of any Environmental Laws. Nor will
Tenant knowingly permit the Premises to be used or operated in a manner that may
cause the Building or any part thereof, to be contaminated by any Hazardous
Substance in violation of any Environmental Laws.


20.2.2    Tenant shall contain at or remove from the Premises or perform any
other remedial action regarding any Hazardous Substance placed, held, located,
released, spilled, transported or disposed of on, under, at or from the Premises
by Tenant, its employees, agents or contractors, at Tenant's sole cost and
expense, if, and when such containment, removal or other remedial action is
required under any Environmental Law, and shall perform such containment,
removal or other remediation in compliance with all Environmental Laws.


20.2.3    Tenant shall provide Landlord with written notice (and a copy as may
be applicable) within ten (10) business days after Tenant obtains actual
knowledge of any of the following: (a) any governmental or regulatory actions
instituted or threatened under any Environmental Law affecting the Tenant or the
Premises, (b) all claims made or threatened by any third party against Tenant or
the Premises relating to damage, contribution, cost recovery, compensation, loss
or injury resulting from any Hazardous Materials,



13



--------------------------------------------------------------------------------



(c) the discovery of any occurrence or condition on any real property adjoining
or in the vicinity of the Premises that could cause the Premises or Property to
be classified in a manner which may support a claim under any Environmental Law,
and (d) the discovery of any Hazardous Substance on, under, at or from the
Premises not authorized or permitted under Environmental Laws.


20.2.4     In addition to Tenant’s general indemnification obligations set forth
in Section 21 below, Tenant shall defend all actions against Landlord and pay,
protect, indemnify and save harmless Landlord from and against any and all
liabilities, losses, damages, costs, expenses (including, without limitation,
reasonable attorney fees and expenses), causes of action, suits, claims, demands
or judgments of any nature arising from Tenant’s failure to comply with this
Section 20. The indemnity contained in this Section 20.2.4 shall survive the
expiration or earlier termination of this Lease indefinitely with respect to the
obligations and liabilities of Tenant hereunder, actual or contingent, which
have arisen on or prior to such expiration or earlier termination.


20.3    Landlord's Obligations.


20.3.1    In addition to Landlord's general indemnification obligations set
forth in Section 21 below, Landlord shall, to the extent permitted by law and
subject to the Landlord’s rights and defenses under the doctrine of sovereign
immunity, which the Landlord’s sovereign immunity shall not be deemed waived,
defend all actions against Tenant and pay, protect, indemnify and save harmless
Tenant from and against any and all liabilities, losses, damages, costs,
expenses (including, without limitation, reasonable attorney fees and expenses),
causes of action, suits, claims, demands or judgments of any nature arising out
of or relating to: (i) emissions, discharges, releases or threatened releases of
pollutants, contaminants or Hazardous Substances into the environment
(including, without limitation, ambient air, surface water, ground water or
subsurface strata) or exposure to such Hazardous Substances on, at, under, or
from the Premises, or any real estate contiguous thereto, that occurred or
originated prior to the Commencement Date or that were caused by Landlord, its
employees, agents or contractors; (ii) the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
pollutants, contaminants or Hazardous Substances on, under, at or from the
Premises, or any real estate contiguous thereto, that occurred or originated
prior to the Commencement Date or by Landlord, its employees, agents or
contractors; and (iii) any actual or alleged violation of any Environmental Law
on, under, at or arising from the Premises, or any real estate contiguous
thereto, that occurred or originated prior to the Commencement Date or by
Landlord, its employees, agents or contractors. The indemnity contained in this
Section 20.3.1 shall survive the expiration or earlier termination of this Lease
indefinitely with respect to the obligations and liabilities of Landlord
hereunder, actual or contingent, which have arisen on or prior to such
expiration or earlier termination.


20.3.2    Landlord represents to Tenant that as of the Commencement Date
Landlord has no knowledge that: (i) the Premises, the Building and the ground
under them and the Property are contaminated by any Hazardous Substances; (ii)
all or any portion of the Premises has, at any time, been used for the
treatment, storage, or disposal of any Hazardous Substances; (iii) Hazardous
Substances are (or have been) used, generated or disposed of on or about the
Premises, except in compliance with all applicable Environmental Laws; and (iv)
any part of the Premises or surrounding common areas are on any governmental
list of contaminated properties, or of any investigation, administrative order
or notice, consent order, or agreement for litigation pertaining to the Building
or the surrounding common areas.


21. WAIVER; INDEMNIFICATION





14



--------------------------------------------------------------------------------



21.1    Waiver.    EXCEPT AS OTHERWISE SET FORTH IN THIS LEASE, NEITHER PARTY OR
ITS AGENTS OR EMPLOYEES, SHALL BE LIABLE TO THE OTHER PARTY OR ANY PERSON
CLAIMING THROUGH THAT PARTY FOR ANY EXEMPLARY, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS) FOR ANY CAUSE
WHATSOEVER, EXCEPT CLAIMS CAUSED BY OR RESULTING FROM THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF THAT PARTY, ITS AGENTS, CONTRACTORS OR EMPLOYEES.


21.2    Tenant's Indemnity.    Except to the extent caused by the breach of this
Lease by Landlord or the acts or omissions of Landlord, its officers, agents,
employees, contractors, or any other person or entity for whom Landlord is
legally responsible, Tenant shall defend, indemnify and hold Landlord and its
officers, directors, shareholders, employees, agents and representatives
harmless from and against any and all claims, demands, litigation, settlements,
judgments, damages, liabilities, costs and expenses (including without
limitation reasonable attorneys’ fees) arising directly or indirectly out of:
(i) any wrongful act or omission of Tenant, its officers, agents, employees,
contractors, or any other person or entity for whom Tenant is legally
responsible; or (ii) a breach of any representation, warranty or covenant of
Tenant contained or incorporated in this Lease. Tenant’s obligations under this
Section 21.2 shall survive the expiration or earlier termination of this Lease
indefinitely.


21.3    Landlord's Indemnity.    Except to the extent caused by the breach of
this Lease by Tenant or the acts or omissions of Tenant, its officers, agents,
employees, contractors, or any other person or entity for whom Tenant is legally
responsible, and to the extent permitted by law and subject to the Landlord’s
rights and defenses under the doctrine of sovereign immunity, which the
Landlord’s sovereign immunity shall not be deemed waived, Landlord shall defend,
indemnify and hold Tenant, its officers, directors, shareholders, employees,
agents and representatives harmless from and against any and all claims,
demands, litigation, settlements, judgments, damages, liabilities, costs and
expenses (including without limitation reasonable attorneys’ fees) arising
directly or indirectly out of: (i) any wrongful act or omission of Landlord, its
officers, agents, employees, contractors or any other person or entity for whom
Landlord is legally responsible; or (ii) a breach of any representation,
warranty or covenant of Landlord contained or incorporated in this Lease.
Landlord’s obligations under this Section 21.3 shall survive the expiration or
earlier termination of this Lease indefinitely.


21.4    Indemnification Procedure. The party seeking indemnification (the
“Indemnified Party”) shall promptly notify in writing the party from whom
indemnification is being sought (the “Indemnifying Party”) of the claim or suit
for which indemnification is sought. The Indemnified Party shall not make any
admission as to liability or agree to any settlement of or compromise any claim
without the prior written consent of the Indemnifying Party. The Indemnifying
Party shall be entitled to have the exclusive conduct of and/or settle all
negotiations and litigation arising from any claim and the Indemnified Party
shall, at the Indemnifying Party
request and expense, give the Indemnifying Party all reasonable assistance in
connection with those negotiations and litigation.


22.    MISCELLANEOUS


22.1    Force Majeure.    Notwithstanding anything to the contrary in this
Lease, neither party shall be liable to the other party for nonperformance or
delay in performance of any of its obligations under this Lease (except Tenant’s
obligation to pay rent) due to causes beyond its reasonable control, including
without limitation strikes, lockouts, labor troubles, acts of God, accidents,
technical failure, governmental



15



--------------------------------------------------------------------------------



restrictions, insurrections, riots, enemy act, war, civil commotion, fire,
explosion, flood, windstorm, earthquake, natural disaster, or other casualty
("Force Majeure"). Upon the occurrence of a Force Majeure condition, the
affected party shall immediately notify the other party with as much detail as
possible and shall promptly inform the other party of any further developments.
Immediately after the Force Majeure event is removed or abates, the affected
party shall perform such obligations with all due speed. Neither party shall be
deemed in default under this Agreement if a delay or other breach is caused by a
Force Majeure event. A proportion of the rent, according to the extent that such
Force Majeure event shall interfere with the full enjoyment and use of the
Premises, shall be suspended and abated from the date of commencement of such
Force Majeure event until the date that such Force Majeure event subsides.


22.2    Affiliates.    For purposes of this Lease, the term "Affiliate" shall
mean, with respect to a party hereto, any other person or entity directly or
indirectly controlling, controlled by or under common control with that party.


22.3     Successors and Assigns.    The respective rights and obligations
provided in this Lease shall bind and shall inure to the benefit of the parties
hereto, their legal representative, heirs, successors and permitted assigns. No
rights however, shall inure to the benefit of any assignee of Tenant, unless
such assignment shall have been made in accordance with Section 9 above.


22.4     Brokers.    Each party represents and warrants to the other that no
person or entity has a claim or will claim any commission, finder’s fee or other
amounts by, through, under or as a result of any relationship with such party
because of this transaction. Landlord and Tenant each agree to defend, indemnify
and hold the other party harmless from and against any and all claims, losses or
damages, including without limitation reasonable attorney’s fees arising out of
or relating to any breach of such party’s representations and warranties
contained in this Section 22.4.


22.5     Governing Law and Construction.    This Lease shall be construed,
governed and enforced in accordance with the laws of the Commonwealth of
Virginia. Landlord and Tenant acknowledge and agree that they and their counsel
have reviewed, or have been given a reasonable opportunity to review, this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.


22.6     Person; Gender; Number.    As used in this Lease, the word "person"
shall mean and include, where appropriate, an individual, corporation,
partnership or other entity; the plural shall be substituted for the singular,
and the singular for the plural, where appropriate; and words of any gender
shall mean to include any other gender.




22.7     Severability.    If any provisions of this Lease shall be held to be
invalid, void or unenforceable, the remaining provisions hereof shall in no way
be affected or impaired and such remaining provisions shall remain in full force
and effect.


22.8     Waiver.    The failure of any party to insist upon strict performance
of any provision of this Agreement shall not be construed as a waiver of any
subsequent default or breach of the same or similar nature. All rights and
remedies reserved to either party shall be cumulative and shall not be in
limitation of any other right or remedy which such party may have at law or in
equity.





16



--------------------------------------------------------------------------------



22.9     Notice. Any notice to be given hereunder shall be in writing and shall
be sent by hand delivery with verified receipt, or by first class certified
mail, postage prepaid, or by overnight courier service, charges prepaid, to the
party notified, addressed to such party at the following address or such other
address as such party may have substituted by written notice to the other
parties. The receipt of such notice shall constitute the giving thereof:


If to Landlord:        Economic Development Authority of Montgomery County, VA.
755 Roanoke Street, Suite 2H
Christiansburg, VA 24073
Attn: Economic Development Authority Secretary/Treasurer                    
    


With a copy to:    County Attorney
County of Montgomery, VA
755 Roanoke Street, Suite 2F
Christiansburg, Virginia 24073




If to Tenant:        Luna Innovations Incorporated
3155 State Street    
Blacksburg, Virginia 24060
            
With a copy to: Whitlow and Youell, PLC
Attn: C. Cooper Youell, IV
28A Kirk Avenue
Roanoke, VA 24011
            
22.10 Entire Agreement. This Agreement sets forth the entire, final and complete
understanding between the parties hereto relevant to the subject matter of this
Agreement, and it supersedes and replaces all previous understandings or
agreements, written, oral, or implied, relevant to the subject matter of this
Agreement made or existing before the date of this Agreement. Except as
expressly provided by this Agreement, no waiver or modification of any of the
terms or conditions of this Agreement shall be effective unless in writing and
signed by both parties. Any provision of this Agreement which logically would be
expected to survive termination or expiration, shall survive for a reasonable
time period under the circumstances, whether or not specifically provided in
this Agreement.


22.11     Compliance with Law.    The parties shall comply with, and agree that
this Agreement is subject to, all applicable federal, state, and local laws,
rules and regulations, and all amendments thereto, now enacted or hereafter
promulgated in force during the Term, a Renewal Term or any extension of either.


22.12     Counterparts.    This Lease may be executed in any number of identical
counterparts and, as so executed, shall constitute one agreement, binding on all
the parties hereto, notwithstanding that all the parties are not signatories to
the original or the same counterpart.


22.13     Remedies Cumulative.    It is agreed that, except as expressly set
forth in this Lease, the rights and remedies herein provided in case of default
or breach by either Landlord or Tenant are cumulative and shall not affect in
any manner any other remedies that the non breaching party may have by reason of



17



--------------------------------------------------------------------------------



such default or breach. The exercise of any right or remedy herein provided
shall be without prejudice to the right to exercise any other right or remedy
provided herein, at law, or in equity.


22.14 Attorneys’ Fees. If an action is brought by either party for breach of any
lease covenant and/or to enforce or interpret any provision of this Lease, the
prevailing party shall be entitled to recover its costs, expenses and reasonable
attorney’s fees, both at trial and on appeal, in addition to all other sums
allowed by law.


22.15     Recordation of Memorandum of Lease. Landlord and Tenant mutually agree
to execute a notarized memorandum (the "Memorandum") setting forth the material
terms and disclosing the existence of this Lease within ten (10) days of a
written request by either party with the cost of such recording being borne by
the requesting party.


22.16      Time is of the Essence. Time is of the essence; and all due dates,
time schedules, and conditions precedent to exercising a right shall be strictly
adhered to without delay except where otherwise expressly provided.


22.17     Access to Dock Doors and Parking. The Tenant shall have access to the
existing dock doors and drive through door on the Premises. Tenant shall be
entitled to priority use of Eighty-Nine (89) parking spaces on the Property
based upon the Tenant’s proportionate share of the Premises.


22.18 Air and Wastewater Discharge. Except as follows, Tenant shall not be
permitted to discharge wastewater or air through the Building’s existing
wastewater or air handling systems. Nothing herein shall prohibit Tenant from
discharging ordinary sanitary sewage through the Building’s sanitary sewage
system. Tenant can use the air handling system that is designed for air
discharge.






[Remainder of Page Intentionally Left Blank – Signature Page Follows]



18



--------------------------------------------------------------------------------







WITNESS the following signatures and seals:








THE ECONOMIC DEVELOPMENT        LUNA INNOVATIONS Incorporated
AUTHORITY OF MONTGOMERY
COUNTY, VIRGINIA




By:    ___/s/ Eric Johnsen__________    By:    ____/s/ Scott A.
Graeff_____________
Eric Johnsen, Chair                    Scott A. Graeff, Chief Strategy Officer
                                








COMMONWEALTH OF VIRGINIA, at large,
COUNTY OF MONTGOMERY, to-wit;


I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Eric Johnsen, whose name as Chairman of the Economic
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.


Given under my hand this ____day of ______, 2014.
My Commission expires:


____________________________
Notary Public


COMMONWEALTH OF VIRGINIA, at large,
COUNTY OF MONTGOMERY, to-wit;


I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott A. Graeff, whose name as Chief Strategy Officer of
Luna Innovations Incorporated is signed to the foregoing Lease, has acknowledged
the same before me in my Jurisdiction aforesaid.


Given under my hand this ___day of _______, 2014.
My commission expires:


_____________________________
Notary Public





19



--------------------------------------------------------------------------------




Exhibit B


Description of the Property








All that certain tract or parcel of Land, with improvements thereon and
appurtenances thereon to located and situated in the Mount Tabor Magisterial
District of Montgomery County, Virginia, in the Blacksburg Industrial Park and
being all of Lot Number Eight (8) containing 15.025 acres, Phase IV, Industrial
Park Expansion, as shown on a plat of survey entitled “Industrial Park Expansion
Phase IV”, prepared by Anderson and Associates, Inc., dated 19 Dec 95 and
revised 19 Feb 96, which plat is of record in the Clerk’s Office of the Circuit
Court of Montgomery County, Virginia, in Plat Book 16, at page 507.










--------------------------------------------------------------------------------




Exhibit C


Upfit Improvements






